Exhibit 10.1

KERYX BIOPHARMACEUTICALS, INC.

THIRD AMENDED AND RESTATED DIRECTORS EQUITY COMPENSATION PLAN



--------------------------------------------------------------------------------

KERYX BIOPHARMACEUTICALS, INC.

THIRD AMENDED AND RESTATED DIRECTORS EQUITY COMPENSATION PLAN

ARTICLE 1

PURPOSE

1.1. PURPOSE. The purpose of the Keryx Biopharmaceuticals, Inc. Third Amended
and Restated Directors Equity Compensation Plan is to attract, retain and
compensate highly-qualified individuals who are not employees of Keryx
Biopharmaceuticals, Inc. or any of its subsidiaries or affiliates for service as
members of the Board by providing them with an opportunity to participate in the
Company’s future growth through the granting of stock-based incentive awards.
The Company intends that the Plan will benefit the Company and its stockholders
by allowing Non-Employee Directors to have a personal financial stake in the
Company through an ownership interest in the Common Stock and will closely
associate the interests of Non-Employee Directors with that of the Company’s
stockholders.

1.2. ELIGIBILITY. All active Non-Employee Directors shall automatically be
participants in the Plan.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the LTIP. Unless the context clearly
indicates otherwise, the following terms shall have the following meanings:

(a) “Award” means any Option or Restricted Stock Award granted to a Non-Employee
Director under Article 5 of the Plan.

(b) “Award Certificate” means a written document, in such form as the Board
prescribes from time to time, setting forth the terms and conditions of the
Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Company” means Keryx Biopharmaceuticals, Inc., a Delaware corporation.

(f) “Common Stock” means the common stock, $0.001 par value, of the Company.

(g) “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained by the Company or if applicable, most recently
maintained, by the Company, whether or not such Grantee actually receives
disability benefits under such plan or policy. If no long-term disability plan
or policy was ever maintained on behalf of Grantee, Disability means Permanent
and Total Disability as defined in Section 22(e)(3) of the Code. In the event of
a dispute, the determination whether a Grantee is Disabled will be made by the
Board and may be supported by the advice of a physician competent in the area to
which such Disability relates.



--------------------------------------------------------------------------------

(h) “Grantee” means a Non-Employee Director of the Company to whom an Award has
been granted under Article 5.

(i) “LTIP” means the Keryx Biopharmaceuticals, Inc. 2013 Incentive Plan, or any
subsequent equity compensation plan approved by the Board and designated as the
LTIP for purposes of this Plan.

(j) “Non-Employee Director” means a director of the Company who is not an
employee of the Company or any of its Subsidiaries or Affiliates.

(k) “Option” means an option to purchase Common Stock granted under Article 5 of
the Plan. Options granted under the Plan are not incentive stock options within
the meaning of Section 422 of the Code.

(l) “Plan” means the Keryx Biopharmaceuticals, Inc. Second Amended and Restated
Directors Equity Compensation Plan, as amended from time to time.

(m) “Restricted Stock” means Common Stock granted under Article 5 of the Plan
that is subject to certain restrictions and to risk of forfeiture.

(n) “Retirement” means retirement as a director of the Company in accordance
with normal Company policies.

ARTICLE 3

ADMINISTRATION

3.1. ADMINISTRATION. The Plan shall be administered by the Board. Subject to the
provisions of the Plan, the Board shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board’s interpretation of the Plan, and all actions taken and
determinations made by the Board pursuant to the powers vested in it hereunder,
shall be conclusive and binding upon all parties concerned including the
Company, its stockholders and persons granted awards under the Plan.
Notwithstanding the above, the selection of the directors to whom Awards are to
be granted, the timing of such grants, the number of shares subject to such
grant, the exercise price of any Option, the periods during which any Option may
be exercised or any Restricted Stock vests, and the term of any Award shall be
as hereinafter provided, and the Board shall have no discretion as to such
matters. The Board may appoint a plan administrator to carry out the ministerial
functions of the Plan, but the administrator shall have no other authority or
powers of the Board.

3.2. RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan.

3.3. INDEMNIFICATION. Each person who is or has been a member of the Board or
who otherwise participates in the administration or operation of the Plan shall
be indemnified by the Company against, and held harmless from, any loss, cost,
liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully

 

– 2 –



--------------------------------------------------------------------------------

reimbursed by the Company for any and all amounts paid by such person in
satisfaction of judgment against him or her in any such action, suit or
proceeding, provided he or she will give the Company an opportunity, by written
notice to the Board, to defend the same at the Company’s own expense before he
or she undertakes to defend it on his or her own behalf. This right of
indemnification shall not be exclusive of any other rights of indemnification.

ARTICLE 4

SHARES

4.1. SOURCE OF SHARES FOR THE PLAN. The Awards and shares of Common Stock that
may be issued pursuant to the Plan shall be issued under the LTIP, subject to
all of the terms and conditions of the LTIP. The terms contained in the LTIP are
incorporated into and made a part of this Plan with respect to Awards granted
pursuant hereto and any such Awards shall be governed by and construed in
accordance with the LTIP. In the event of any actual or alleged conflict between
the provisions of the LTIP and the provisions of this Plan, the provisions of
the LTIP shall be controlling and determinative. This Plan does not constitute a
separate source of shares for the grant of the Awards provided herein.

ARTICLE 5

EQUITY AWARDS

5.1 INITIAL OPTION AWARD. Subject to share availability under the LTIP, on the
first date a Non-Employee Director is initially elected or appointed to the
Board, he or she shall receive an Option to purchase 50,000 shares of Common
Stock. Such Option shall vest and become exercisable as to one-third of the
Option on each of the first three anniversaries of the date of grant of the
Option. Such Option shall be subject to the terms and restrictions described
below in this Article 5.

5.2 ANNUAL OPTION AWARD. Effective as of the 2014 annual meeting and subject to
share availability under the LTIP, on the day following each annual meeting of
the Company’s stockholders, each Non-Employee Director serving as such on that
date (other than a director who first became a Non-Employee Director at the
stockholders meeting held on the previous day) shall be granted an Option to
purchase 30,000 shares of Common Stock. Such Option shall vest and become
exercisable as to one-third of the Option on each of the first three
anniversaries of the date of grant of the Option. Such Option shall be subject
to the terms and restrictions described below in this Article 5, and shall be in
addition to any otherwise applicable annual grant of Restricted Stock granted to
such Non-Employee Director under Section 5.3.

5.3 ANNUAL RESTRICTED STOCK AWARD. Effective as of the 2014 annual meeting and
subject to share availability under the LTIP, on the day following each annual
meeting of the Company’s stockholders, each Non-Employee Director serving as
such on that date (other than a director who first became a Non-Employee
Director at the stockholders meeting held on the previous day) shall be granted
10,000 shares of Restricted Stock. Such Restricted Stock shall vest and become
non-forfeitable as to one-third of the shares on each of the first three
anniversaries of the date of grant of the Restricted Stock. Such Restricted
Stock shall be subject to the terms and restrictions described below in this
Article 5, and shall be in addition to any otherwise applicable annual grant of
Options granted to such Non-Employee Director under Section 5.2.

 

– 3 –



--------------------------------------------------------------------------------

5.4 TERMS AND CONDITIONS OF AWARDS. Awards granted under this Article 5 shall be
subject to the terms and conditions described below and in the LTIP.

(a) Vesting. Each Award granted under this Plan shall vest as provided in
Sections 5.1, 5.2 and 5.3 above, respectively; provided, however, that each
Award shall become fully vested upon the occurrence of a Change of Control.

(b) Exercise Price of Options. The exercise price per Share under an Option
shall be equal to Fair Market Value of the underlying Common Stock on the date
of grant.

(c) Effect of Termination of Directorship.

(i) Options. Upon termination of a Grantee’s membership on the Board for any
reason other than for cause (including without limitation, by reason of death,
Disability, Retirement or failure to be re-nominated or re-elected as a
director), (i) the Grantee’s Options, to the extent they were exercisable on the
date of termination, shall remain exercisable until the first anniversary of the
Grantee’s termination as a director, and (ii) the Grantee’s Options that were
not exercisable on the date of termination shall expire upon the date of such
termination. In the event of the death of a Grantee, the Grantee’s personal
representatives, heirs or legatees may exercise the Options held by the Grantee
on the date of death, upon proof satisfactory to the Company of their authority.
Such exercise otherwise shall be subject to the terms and conditions of the
Plan. If a Grantee’s membership on the Board is terminated for cause, all of
such Grantee’s Options, whether vested or unvested, shall expire upon the date
of such termination.

(ii) Restricted Stock. Upon termination of a Grantee’s membership on the Board
for any reason (including without limitation, by reason of death, Disability,
Retirement or failure to be re-nominated or re-elected as a director), the
Grantee shall forfeit all of his or her right, title and interest in and to any
unvested shares of Restricted Stock as of the date of such termination from the
Board and such Restricted Stock shall be reconveyed to the Company without
further consideration or any act or action by the Grantee.

(d) Transferability of Awards. No right or interest of a Grantee in any Award
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company or an affiliate, or shall be subject to any lien, obligation,
or liability of such Grantee to any other party other than the Company, an
affiliate, or a member of the Grantee’s immediate family, a trust for the
benefit of the Grantee or such family members, or a partnership or other
entities in which the Grantee and such family members are the only partners,
stockholders, or owners (each a “Permitted Transferee”). Unless otherwise
specifically provided in an Award Certificate, no Award shall be assignable or
transferable by a Grantee other than (a) by will or the laws of descent and
distribution, or (b) pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan, or (c) except in the case of an Award for which such transferability would
result in accelerated taxation, to a Permitted Transferee.

(e) Rights as Stockholder. No Option gives a Grantee any of the rights of a
stockholder of the Company unless and until shares of Common Stock are in fact
issued to such person in connection with such Option. The Grantee shall have all
of the rights of a stockholder with respect to the Restricted Stock.

 

– 4 –



--------------------------------------------------------------------------------

(f) No Awards after Ten Years. No Award shall be granted except within a period
of ten (10) years after the effective date of the Plan.

(g) Award Certificates. All Awards shall be evidenced by a written Award
Certificate between the Company and the Non-Employee Director, which shall
include such provisions, not inconsistent with the Plan or the LTIP, as may be
specified by the Board.

5.5 ADJUSTMENTS. The adjustment provisions of the LTIP shall apply with respect
to Awards granted pursuant to this Plan. Without limiting the foregoing, in the
event of a subdivision of the outstanding Common Stock (stock-split), a
declaration of a dividend payable in shares of Common Stock, or a combination or
consolidation of the outstanding Common Stock into a lesser number of shares of
Common Stock, the number of Awards to be granted to Grantees in accordance with
Article 5 hereof shall be adjusted proportionately and the shares of Common
Stock then subject to each Award shall automatically be adjusted proportionately
without any change in the aggregate purchase price therefore.

ARTICLE 6

AMENDMENT, MODIFICATION AND TERMINATION

6.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time and
from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, require stockholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
a securities exchange on which the Common Stock is listed or traded, then such
amendment shall be subject to stockholder approval; and provided further, that
the Board may condition any other amendment or modification on the approval of
stockholders of the Company for any reason.

ARTICLE 7

GENERAL PROVISIONS

7.1. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.

7.2. EFFECTIVE DATE AND DURATION OF THE PLAN. The Plan shall be effective as of
the date it is approved by the Board. The Plan shall remain in effect until
terminated by the Board. The Plan was originally adopted by the Board on
March 7, 2005. The first amended and restated Plan was adopted by the Board on
September 19, 2006, and subsequently amended on September 20, 2007. The Second
Amended and Restated Plan was adopted by the Board of Directors on June 15,
2010. The Third Amended and Restated Plan was adopted by the Board of Directors
on June 23, 2014.

 

KERYX BIOPHARMACEUTICALS, INC. By:  

/s/ Ron Bentsur

 

– 5 –